Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 09/29/2020. 
Claims 1-12 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: providing one or more cell signal thresholds associated with the enhanced coverage for the UE to determine its present coverage area and/or operation mode, e.g. normal operation, enhanced operation, etc.; and the UE determines whether it’s in the first area or the second area and/or its operation mode based on signal evaluation, for example, and performs, or does not perform, the intra frequency cell reselection accordingly. 
The omitted elements are essential, otherwise it is unknown how the UE determines it is in the first area or the second area in order to perform the recited cell reselection. For example, the UE may use GPS location information, and/or coverage 
 It is also unknown whether the UE performs reselection when it’s in the first area or simply ignores the reselection instructions. The claim is therefore indefinite.
Claims 2-8 depend from claim 1, and are rejected for the same reason because none of these claims cures the identified deficiencies in the base claim 1.

2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: providing one or more cell signal thresholds associated with the enhanced coverage for the UE to determine its present coverage area and/or operation mode, e.g. normal operation, enhanced operation, etc.; and the UE determines whether it’s in the first area or the second area and/or its operation mode based on signal evaluation, for example, and performs, or does not perform, the intra frequency cell reselection accordingly. 

 It is also unknown whether the UE performs reselection when it’s in the first area or simply ignores the reselection instructions. The claim is therefore indefinite.
Claims 10, which depend from claim 9, is rejected for the same reason because the claim does not cure the identified deficiencies in the base claim 9.

3.	Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “determining, by the second radio terminal, whether or not a reselection of the neighboring cell belonging to a same frequency as a frequency of the cell is allowed to be performed, etc.” There is insufficient antecedent basis for the recited “the first neighboring cell” in the claim.
Claims 12, which depend from claim 11, is rejected for the same reason based at least on its dependency on rejected base claim 11 above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MARTIN (US 2018/0249383 A1), hereinafter (Martin).

Claim 1
Martin discloses a cell reselection method (fig.6 and associated text), comprising:
transmitting, by a base station configured to manage a cell having a first coverage and a second coverage as a portion enhanced more than the first coverage, to a radio terminal under the cell, a reselection instruction which instructs to reselect a neighboring 
reselecting, by the radio terminal, the neighboring cell according to the reselection instruction when the radio terminal is in the second coverage (fig.6 and par. 0104, D: The UE 620 moves into a zone which is covered using enhanced coverage by the current cell 615 and another cell 614. The UE 620 reselects to the new cell 614, once reselection criteria is met; further see fig.7 and pars. 0115-0117, If the UE wishes to perform the cell 
Note that the specifications of Martin mistakenly refers to fig. 6 as being fig.10.  

Claim 2
 Martin further discloses [T]he cell reselection control method according to claim 1, wherein in the transmitting the reselection instruction, the base station transmits the reselection instruction to the radio terminal in an RRC idle mode which is in the second coverage (par. 0090, when the UE enters a coverage extension mode of operation, and is to perform a cell reselection process in an idle mode, the UE uses the stored mobility information in order to perform the cell reselection process), and
 in the reselecting the neighboring cell, the radio terminal which is in the second coverage reselects the neighboring cell according to reception of the reselection 

Claim 3
Martin further discloses [T]he cell reselection control method according to claim 1, wherein the radio terminal receives the reselection instruction when the radio terminal is in the first coverage (fig.7 and par. 0111, At some point during a process in which the UE roams throughout a mobile coverage area provided by a mobile radio network, the UE is camped on a cell and therefore whilst within a normal coverage area, can receive mobility information broadcast from the eNodeB), and 
in the reselecting the neighboring cell, the radio terminal reselects the neighboring cell according to the reselection instruction when the radio terminal moves from the first coverage to the second coverage. (fig.6 and par. 0104, D: The UE 620 moves into a zone which is covered using enhanced coverage by the current cell 615 and another cell 614. The UE 620 reselects to the new cell 614, once reselection criteria is met; further see fig.7 and pars. 0115-0117, If the UE wishes to perform the cell reselection process, then the UE determines whether it has entered a coverage extension mode as a result of coverage extension conditions being satisfied., etc., if, however, the UE is in a coverage 

Claim 5
Martin further discloses lT]he cell reselection control method according to claim 1, wherein the second coverage is associated with a plurality of coverage enhancement levels having different degrees of coverage enhancement (par. 0066, a cell may provide more than one level of coverage enhancement. Specifically, a cell may support normal coverage (i.e. no coverage enhancement and no repetitions of the SIB); 3 dB coverage enhancement which requires some repetitions of the SIB; and 15 dB coverage enhancement which requires more repetitions than the 3 dB coverage enhancement as would be appreciated), and 
the transmitting the reselection instruction includes transmitting, by the base station, the reselection instruction to the radio terminal of a specific coverage enhancement level among the plurality of coverage enhancement levels (fig.5 and pars. 0071-0077, Within the initial system information, one or more thresholds are provided. These threshold values define the minimum power (for each level of coverage enhancement) at which the cell is considered suitable. This threshold information is similar to that defined currently as the qRxLevmin which is currently provided in SIB1 for example, etc.).


 Martin further discloses [T]he cell reselection control method according to claim 1, wherein the transmitting the reselection instruction includes transmitting, by the base station, information indicating an allowable reception level difference between the cell and the neighboring cell to the radio terminal (par. 0010, The latest mobility information may be acquired by receiving the mobility information from a first of the one or more infrastructure equipment or by scanning for signals transmitted by the one or more infrastructure equipment and using predetermined default detection thresholds; also see  ; also see 0052, SIB3 is used to send cell re-selection configuration information. This is common to inter/intra-freq and inter-RAT (for example serving cell thresholds and suitability criteria). SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection; and par. 0102, The reselection thresholds will cause the UE 620 to reselect to the second cell 613 once the second cell 613 meets the reselection criteria), and 
the reselecting the neighboring cell includes reselecting, by the radio terminal, the neighboring cell when a reception level difference between the cell and the neighboring cell is within the allowable reception level difference (par. 0102, The reselection thresholds will cause the UE 620 to reselect to the second cell 613 once the second cell 613 meets the reselection criteria).

Claim 7
Martin further discloses [T]he cell reselection control method according to claim 4, wherein the transmitting the information indicating the allowable reception level difference .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and further in view of Martin, et al. (US 2011/0039558 A1), hereinafter (“Lee”).

The feature “wherein the reselecting the neighboring cell includes reselecting, by the radio terminal, the neighboring cell belonging to a same frequency as a frequency to which the cell belongs”, as applied to claim 1, is obvious in view of the teachings of Martin and further in view of Lee . In particular, Martin discloses:  For example, SIB2 is used to send common channel (e.g. PCCH and PRACH) configuration. SIB3 is used to send cell re-selection configuration information. This is common to inter/intra-freq and inter-RAT (for example serving cell thresholds and suitability criteria). SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection. SIB6 and SIB7 contain UTRAN and GERAN cell reselection information, respectively. See Martin, par. 0052. Martin further discloses: There are use-cases for supporting idle mode mobility when using coverage enhancement. For example, a device which has poorer RF performance due to a low cost antenna (e.g. wearable device) may take advantage of coverage enhancement in order that the coverage is similar to that of a normal LTE device. See pars. 0092-0095.
Further in the same field of endeavor, Lee discloses: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee, pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, as taught by Lee, so as to optimize expected inter-cell interference when intra-frequency reselection is allowed per said restriction information, for example, as suggested by Lee above.

Claim 8
Martin does not expressly disclose [T]he cell reselection control method according to claim 1, further comprising: transmitting, by the base station, to the radio terminal, a timer value indicating a period during which the cell is excluded from a reselection candidate after the neighboring cell is reselected; and excluding, by the radio terminal, the cell from the reselection candidate during the period indicated by the timer value after the neighboring cell is reselected according to the reception of the reselection instruction.
However in the same field of endeavor, Lee discloses: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, and similarly configuring the user device to apply said restrictions and associated timer, as taught by Lee, so as to prevent inter-cell interference when intra-frequency reselection is performed per said restriction information, for example, as suggested by Lee above.

Clam 9
Martin discloses a cell reselection method (fig.6 and associated text), comprising: transmitting, by a base station configured to manage a cell having a first coverage and a second coverage as a portion enhanced more than the first coverage, intra-frequency reselection information [indicating that a reselection of a neighboring cell belonging to a same frequency as a frequency of the cell is not allowed to be performed during an access restriction when the access restriction to the cell is set] (fig.6; par. 0090,  a UE operating within the mobile communications network is arranged to store a latest version of the mobility information, which the UE receives from an eNodeB, and store the latest version of the mobility information in a data store. When the UE enters a coverage extension mode of operation, and is to perform a cell reselection process in an idle mode, the UE uses the stored mobility information in order to perform the cell reselection process; also 
 reselecting, by a radio terminal in an RRC idle mode which is in the second coverage, the neighboring cell belonging to the same frequency as the frequency of the cell [regardless of] based on the intra-frequency reselection information, even when the radio terminal receives the intra-frequency reselection information (fig.6 and par. 0104, D: The UE 620 moves into a zone which is covered using enhanced coverage by the current cell 615 and another cell 614. The UE 620 reselects to the new cell 614, once reselection criteria is met; further see fig.7 and pars. 0115-0117, if the UE wishes to perform the cell reselection process, then the UE determines whether it has entered a coverage extension mode as a result of coverage extension conditions being satisfied. For example, if a signal strength of a received SIB is above a threshold which indicates that UE can communicate normally via a normal coverage mode, then the UE determines 
Note that the specifications of Martin mistakenly refers to fig. 6 as being fig.10.  
Martin does not expressly disclose the reselection instruction comprises information [indicating that a reselection of a neighboring cell belonging to a same frequency as a frequency of the cell is not allowed to be performed during an access restriction when the access restriction to the cell is set] or [the radio terminal selects the neighboring cell belonging to the same frequency as the frequency of the cell regardless of the intra-frequency reselection information, even when the radio terminal receives the intra-frequency reselection information].
However in the same field of endeavor, Lee discloses: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information related to intra-frequency reselection including associated intra-frequency reselection restrictions information and/or associated time period, if applicable, and similarly configuring the user device to determine whether to apply said restrictions and associated timer, as taught by Lee, so as to prevent inter-cell interference when intra-frequency reselection is performed, for example, as suggested by Lee above. Note that the UE may be configured to disregard the restriction information, e.g. immediately or after a set time indicated in the instructions,  as a design variation option based on the expected or actual level of inter-cell interference, so as to increases the success of reselection success by considering both intra and inter-frequency neighboring base stations and thereby increase the system capacity by allowing use of more frequencies, for example, and/or optimize inter-cell interference, as suggested by Lee above.

Claim 10
Martin does not expressly disclose [T]he cell reselection control method according to claim 9, further comprising: transmitting, by the base station, to the radio terminal, a timer value indicating a period during which the cell is excluded from a reselection candidate after the neighboring cell is reselected; and excluding, by the radio terminal, 
	However in the same field of endeavor, Lee discloses: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee, pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, and similarly configuring the user device to apply said restrictions and associated timer, as taught by Lee, so as to prevent inter-cell interference when intra-frequency reselection is performed, for example, as suggested by Lee above.

Claim 11
Martin discloses cell reselection control method (fig.6 and associated text), comprising: 
when an access restriction to the cell is set] (pars. 0052-0055, . . . SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection, etc., the SIB1 structure according to embodiments of EP15161906.1, however, also includes a flag which indicates whether additional scheduling information in the form of a SIB designed for reduced capability UEs is included in SIB1. This flag, or a different flag, may also indicate whether additional scheduling information in the form of a SIB designed for coverage enhancement is included in SIB1. In FIG. 4, this additional SIB is identified as "SIBx" and the flag is "SIBx present=true". Of course, SIBx may relate to the SIB for reduced capability UEs and/or coverage enhancement UEs, etc., although only a single additional SIB is identified by the flag, other embodiments may include more than one additional SIB specific for reduced capability UEs. For example, one additional SIB may be provided for reduced bandwidth UEs and a second additional SIB for coverage enhancement UEs, etc.; fig.6; par. 0090, UE operating within the mobile communications network is arranged to store a latest version of the mobility information, which the UE receives from an eNodeB, and store the latest version of the mobility information in a data store. When the UE enters a coverage extension mode of operation, and is to perform a cell reselection process in an idle mode, the UE uses the stored mobility information in order to perform the cell reselection process; also see fig.6 and par. 0099, a first eNodeB 601 is shown to 
determining, by the second radio terminal, whether or not a reselection of the neighboring cell belonging to a same frequency as a frequency of the cell is allowed to be performed [during the access restriction] based on the received second intra-frequency reselection information when the second radio terminal receives the second intra- frequency reselection information (par. 0052, SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection, etc., i.e. the UE may determine intra-frequency reselection is allowed based on receiving or not receiving SIB 4 above).
Martin does not expressly disclose the second intra-frequency reselection information for a second radio terminal which is in the second coverage is received, or 
However in the same field of endeavor, Lee discloses: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee, pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information related to intra-frequency reselection including associated intra-frequency reselection restrictions information and/or associated time period, if applicable, and similarly configuring the user device to determine whether to apply said restrictions, as taught by Lee, so as to prevent inter-cell interference when intra-frequency reselection is performed  per said restriction information, for example, as suggested by Lee above. Note that the UE may be configured to disregard the restriction information, e.g. immediately or after a set time indicated in the instructions,  as a design variation based on the expected or actual level of inter-cell interference, so as to increases the success of reselection success by considering both intra and inter-frequency neighboring base stations and thereby increase the system capacity by allowing use of more 

Claim 12
Martin does not expressly disclose [T]he cell reselection control method according to claim 11, further comprising: transmitting, by the base station, to the radio terminal, a timer value indicating a period during which the cell is excluded from a reselection candidate after the neighboring cell is reselected; and excluding, by the radio terminal, the cell from the reselection candidate during the period indicated by the timer value after the neighboring cell is reselected.
However in the same field of endeavor, Lee discloses: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee, pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641